Exhibit 10.1

 

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 dated as of May 1, 2009 (this “Amendment”), is entered into
by and between NIC, INC., a Colorado corporation, as the Borrower (the
“Borrower”) and BANK OF AMERICA, N.A., a national banking association, as Lender
(the “Lender”).

 

RECITALS

 

A.            The Borrower and the Lender have entered into that certain Credit
Agreement dated as of May 2, 2007 as modified by that certain Limited Waiver
thereto dated July 22, 2008 (as so modified, the “Credit Agreement”).

 

B.            The Borrower and the Lender have agreed to certain amendments to
the Credit Agreement as more fully described herein.

 

C.            The Amendment is subject to the representations and warranties of
the Borrower and upon the terms and conditions set forth in this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Borrower and the Lender
hereby agree as follows:

 

SECTION 1.         DEFINED TERMS.  Capitalized terms used herein but not
otherwise defined herein shall have the meaning assigned to such terms in the
Credit Agreement.

 

SECTION 2.         AMENDMENTS.

 

2.1          Section 1.01 of the Credit Agreement is hereby amended by amending
and restating the defined terms set forth below to read in their entirety as
follows:

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 6.02(b):

 

Pricing Level

 

Leverage Ratio

 

Eurodollar
Rate+
Letters of

Credit

 

Base Rate+

 

1

 

<1.25:1.00

 

1.50

%

0

 

2

 

>1.25:1.00

 

1.75

%

0

 

 

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective commencing on the 5th Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 2 shall
apply commencing on the 5th Business Day following the date such Compliance
Certificate was required to have been delivered.  The Applicable Rate in effect
from the date of Amendment No. 1 to this Agreement through June 30, 2009 shall
be determined based upon Pricing Level 1.

 

“Maturity Date” means May 1, 2011; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

2.2          Section 2.08 of the Agreement is hereby amended by amending and
restating such Section in its entirety to read as follows:

 

“2.08      [Intentionally Omitted.]”

 

SECTION 3.         LIMITATIONS ON AMENDMENT.

 

3.1          The amendments set forth in Sections 2 above is effective for the
purposes set forth herein and will be limited precisely as written and will not
be deemed to (a) be a consent to any other amendment, waiver or modification of
any other term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Lender may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.

 

3.2          This Amendment is to be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
waived, are hereby ratified and confirmed and will remain in full force and
effect.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES.  The Borrower represents and
warrants to the Lender as follows:

 

4.1          Immediately after giving effect to this Amendment the
representations and warranties of (i) the Borrower contained in Article V of the
Credit Agreement and (ii) each Loan Party contained in each other Loan Document
shall be true and correct in all material respects, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date in all
material respects, and the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

 

4.2          Immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.         EXPENSES.  The Borrower agrees to pay to the Lender upon
demand, the amount of any and all out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Lender may incur in
connection with the preparation, documentation, and negotiation of this
Amendment and all related documents.

 

SECTION 6.         REAFFIRMATION.  The Borrower hereby reaffirms its obligations
under each Loan Document (as amended hereby) to which it is a party.

 

SECTION 7.           EFFECTIVENESS.  This Amendment will become effective as of
the date hereof upon:

 

(a)           the execution and delivery of this Amendment, whether the same or
different copies, by the Borrower and Lender; and

 

(b)           the payment of a one time upfront fee of $37,500.00 which shall be
fully earned by the Lender upon the Lender’s execution and delivery of this
Amendment.

 

SECTION 8.           GOVERNING LAW.  This Amendment will be governed by and will
be construed and enforced in accordance with the laws of the State of Missouri
applicable to agreements made and prepared entirely within such State; provided
that the Lender shall retain all rights arising under federal law.

 

SECTION 9.           CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF SET-OFF.  The
Borrower hereby represents and warrants to the Lender that it has no knowledge
of any facts that would support a claim, counterclaim, defense or right of
set-off.

 

SECTION 10.           COUNTERPARTS.  This Amendment may be signed in any number
of counterparts, and by different parties hereto in separate counterparts, with
the same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts will be deemed an original of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

NIC, INC.

 

a Colorado corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONSENT TO AMENDMENT NO. 1

TO CREDIT AGREEMENT

 

Each of the undersigned are Guarantors party to that certain Continuing Guaranty
dated May 2, 2007 (the “Guaranty”) in favor of Bank of America, N.A. pursuant to
which the Guarantors have guaranteed the obligations of NIC, INC. to Bank of
America, N.A., as Lender and L/C Issuer pursuant to or in connection with that
certain Credit Agreement dated May 1, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and the other Loan
Documents (as defined in the Credit Agreement).  Each of the Guarantors hereby
consents to Amendment No. 1 to the Credit Agreement dated as of May 1, 2009.

 

Each Guarantor hereby reaffirms its obligations under the Guaranty.

 

IN WITNESS WHEREOF, the Guarantors have caused this Consent to be executed as of
May 1, 2009.

 

 

 

ALABAMA INTERACTIVE, LLC, an Alabama limited liability company

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ARKANSAS INFORMATION CONSORTIUM, LLC, an Arkansas limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

COLORADO INTERACTIVE, LLC, a Colorado limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Consent to Amendment No. 1 to Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

HAWAII INFORMATION CONSORTIUM, LLC, a Hawaii limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

IDAHO INFORMATION CONSORTIUM, LLC, an Idaho limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

INDIANA INTERACTIVE, LLC, an Indiana limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

IOWA INTERACTIVE, LLC, an Iowa limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

KANSAS INFORMATION CONSORTIUM, INC., a Kansas corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Consent to Amendment No. 1 to Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

KENTUCKY INTERACTIVE LLC, a Kentucky limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

LOCAL GOVERNMENT ONLINE INDIANA, LLC, an Indiana limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MAINE INFORMATION NETWORK, LLC, a Maine limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MONTANA INTERACTIVE, LLC, a Montana limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

NICUSA, INC., a Kansas corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Consent to Amendment No. 1 to Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

NATIONAL INFORMATION CONSORTIUM TECHNOLOGIES, LLC, a California limited
liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

NEBRASKA INTERACTIVE, LLC, a Nebraska limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

OKLAHOMA INTERACTIVE, LLC, an Oklahoma limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

RHODE ISLAND INTERACTIVE, LLC, a Rhode Island limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Consent to Amendment No. 1 to Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

SOUTH CAROLINA INTERACTIVE, LLC, a South Carolina limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

UTAH INTERACTIVE, LLC, a Utah limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VERMONT INFORMATION CONSORTIUM, LLC, a Vermont limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

VIRGINIA INTERACTIVE, LLC, a Virginia limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WEST VIRGINIA INTERACTIVE, LLC a West Virginia limited liability company

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Consent to Amendment No. 1 to Credit Agreement

 

S-5

--------------------------------------------------------------------------------